Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe, US 2019/0279502 A1, in view of Mudalige, et al., US 2013/0099911 A1.
As per Claim 1, Fowe teaches a cooperative ramp merge system for assisting a merging vehicle with a merge maneuver based on a ramp location of a ramp (¶¶ 39-40), the cooperative ramp merge system comprising: 
a swarm module configured to cause a host vehicle to join a plurality of cooperating vehicles of proximate vehicles to assist the merging vehicle in the merge maneuver (¶¶ 40-42), and
a position module configured to identify relative positions of the host vehicle and the proximate vehicles (¶ 92). 
Fowe does not expressly teach: an identification module configured to: select a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions 
an identification module configured to: select a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions of the host vehicle and the cooperating vehicles (¶¶ 12-14; through host communication system 22 of Figure 2), and 
identify a cooperating vehicle from the plurality of cooperating vehicles having a duplicate role (¶¶ 18-19; as between host vehicle 12 and remote vehicle 14 of Figure 1); 
a constraint module configured to calculate: a merge location area based on the relative positions of the host vehicle and the proximate vehicles and the ramp location (¶¶ 22-23; merging zone 44 of Figure 3), and a duplicate sequence based on the duplicate role (¶¶ 23-24); and 
a cooperative module configured to determine a cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the duplicate sequence (¶¶ 19, 40).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the ramp merge system of Fowe with the vehicle identification system of Mudalige, in order to reduce the risk of a bottleneck or a general slowdown in traffic at ramps or other merge points.
As per Claim 2, Fowe teaches that the constraint module is further configured to receive sensor data associated with the ramp and calculate a ramp traffic condition of the ramp (¶¶ 40, 79-85).  Fowe does not expressly teach that the cooperative module is further configured to determine the cooperative action based on the ramp traffic condition.  Mudalige teaches that the cooperative module 
As per Claim 3, Fowe does not expressly teach that the ramp traffic condition is a velocity value associated with the ramp.  Mudalige teaches that the ramp traffic condition is a velocity value associated with the ramp (¶¶ 25-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Fowe does not expressly teach that the sensor data is received from roadside equipment.  Mudalige teaches that the sensor data is received from roadside equipment (¶ 17; through off-vehicle services 36 of Figure 2).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Fowe teaches that the merge location area is based on a threshold distance to a ramp vehicle (¶ 39).
As per Claim 6, Fowe does not expressly teach that the ramp vehicle includes pavement markings.  Mudalige teaches that the ramp vehicle includes pavement markings (¶ 16; “road markings”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Fowe teaches: 
that the position module is further configured to calculate relative velocities of the host vehicle and other cooperating vehicles of the plurality of cooperating vehicles (¶ 73; as “lane-level speed differences” are measured); and 
that the constraint module is further configured to compare the merge location area to a safety threshold is based on the relative velocities of the host vehicle and other cooperating vehicles of the plurality of cooperating vehicles (¶¶ 74-75).
As per Claim 8, Fowe teaches that the cooperative action includes an alert in response to the merge location area not satisfying the safety threshold (¶ 76).

As per Claim 10, Fowe teaches that the swarm module is further configured to cause the host vehicle to leave the plurality of cooperating vehicles in response to the host vehicle executing the cooperative action (¶ 43; if “the remote vehicle does not accept the merger intentions of the host vehicle, then the system will execute the negotiated merging maneuver based on a predetermined scheme, such as a first to arrive-merge ahead strategy, or a last to arrive-merge behind strategy”).
As per Claim 11, Fowe teaches a cooperative ramp merge method for assisting a merging vehicle with a merge maneuver based on a ramp location of a ramp (¶¶ 39-40), the cooperative ramp merge method comprising: 
joining, as a host vehicle, a plurality of cooperating vehicles of proximate vehicles to assist the merging vehicle in the merge maneuver (¶¶ 40-42); and
identifying relative positions of the host vehicle and the proximate vehicles (¶ 92).  
Fowe does not expressly teach: selecting a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions of the host vehicle and the cooperating vehicles; identifying a cooperating vehicle from the plurality of cooperating vehicles having a duplicate role; calculating a merge location area based on the relative positions of the host vehicle and the proximate vehicles and the ramp location; calculating a duplicate sequence based on the duplicate role; and determining a cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the duplicate sequence.  Mudalige teaches: 
selecting a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions of the host vehicle and the cooperating vehicles (¶¶ 12-14; through host communication system 22 of Figure 2); 
identifying a cooperating vehicle from the plurality of cooperating vehicles having a duplicate role (¶¶ 18-19; as between host vehicle 12 and remote vehicle 14 of Figure 1); 
calculating a merge location area based on the relative positions of the host vehicle and the proximate vehicles and the ramp location (¶¶ 22-23; merging zone 44 of Figure 3); 
calculating a duplicate sequence based on the duplicate role (¶¶ 23-24); and 
determining a cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the duplicate sequence (¶¶ 19, 40).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Fowe that the method further comprises: 
receiving sensor data associated with the ramp (¶ 40); and 
calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition (¶¶ 41-42).
As per Claim 13, Fowe does not expressly teach that the ramp traffic condition is a velocity value associated with the ramp.  Mudalige teaches that the ramp traffic condition is a velocity value associated with the ramp (¶¶ 25-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Fowe does not expressly teach that the method further comprising: determining if the merge maneuver is complete in response to the cooperative action being executed; in response to the merge maneuver not being complete, updating the relative positions of the host vehicle and other cooperating vehicles of the plurality of cooperating vehicles; and determining a next 
determining if the merge maneuver is complete in response to the cooperative action being executed (¶ 45); 
in response to the merge maneuver not being complete, updating the relative positions of the host vehicle and other cooperating vehicles of the plurality of cooperating vehicles (¶ 46); and 
determining a next cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the updated relative positions (¶¶ 47-48).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Fowe teaches that the method further comprises: 
calculating relative velocities of the host vehicle and other cooperating vehicles of the plurality of cooperating vehicles (¶ 73; as “lane-level speed differences” are measured); and 
comparing the merge location area to a safety threshold is based on the relative velocities of the host vehicle and the other cooperating vehicles of the plurality of cooperating vehicles (¶¶ 74-75).
As per Claim 16, Fowe teaches that the cooperative action includes an alert in response to the merge location area not satisfying the safety threshold (¶ 76).
As per Claim 17, Fowe teaches that the method further comprises leaving the plurality of cooperating vehicles in response to the host vehicle executing the cooperative action (¶ 43; if “the remote vehicle does not accept the merger intentions of the host vehicle, then the system will execute the negotiated merging maneuver based on a predetermined scheme, such as a first to arrive-merge ahead strategy, or a last to arrive-merge behind strategy”).
As per Claim 18, Fowe teaches a non-transitory computer-readable storage medium including instructions that when executed by a processor (¶¶ 35-36; processor 307 of Figure 3), cause the 
joining, as a host vehicle, a plurality of cooperating vehicles of proximate vehicles to assist the merging vehicle in the merge maneuver (¶¶ 40-42); and
identifying relative positions of the host vehicle and the proximate vehicles (¶ 92).  
Fowe does not expressly teach: selecting a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions of the host vehicle and the other cooperating vehicles of the plurality of cooperating vehicles; identifying a cooperating vehicle from the plurality of cooperating vehicles having a duplicate role; calculating a merge location area based on the relative positions of the host vehicle and the proximate vehicles and a ramp location of a ramp; calculating a duplicate sequence based on the duplicate role; and determining a cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the duplicate sequence.  Mudalige teaches: 
selecting a role for the host vehicle as the merging vehicle, a preceding vehicle, or a following vehicle based on the relative positions of the host vehicle and the other cooperating vehicles of the plurality of cooperating vehicles (¶¶ 12-14; through host communication system 22 of Figure 2); 
identifying a cooperating vehicle from the plurality of cooperating vehicles having a duplicate role (¶¶ 18-19; as between host vehicle 12 and remote vehicle 14 of Figure 1); 
calculating a merge location area based on the relative positions of the host vehicle and the proximate vehicles and a ramp location of a ramp (¶¶ 22-23; merging zone 44 of Figure 3); calculating a duplicate sequence based on the duplicate role (¶¶ 23-24); and 
determining a cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the duplicate sequence (¶¶ 19, 40).  

As per Claim 19, Fowe teaches that the method further comprises: 
receiving sensor data associated with the ramp (¶ 40); and 
calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition (¶¶ 41-42).
As per Claim 20. The non-transitory computer-readable storage medium of claim 19, Fowe does not expressly teach the ramp traffic condition is a velocity value associated with the ramp.  Mudalige teaches that the ramp traffic condition is a velocity value associated with the ramp (¶¶ 25-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,117,584 (“the ‘584 patent”), as well as over claims 1-17 of U.S. Patent No. 10,916,125 (“the ‘125 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘584 patent and the ‘125 patent also teach a system to determine acceptable spaces and acceptable times for a merging vehicle to merge into a pattern of traffic in which other vehicles are already traveling. This system considers intervehicle distances, relative velocities, and traffic congestion patterns.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/821,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also teaches a system to determine acceptable spaces and acceptable times for a merging vehicle to merge into a pattern of traffic in which other vehicles are already traveling. This system considers intervehicle distances, relative velocities, and traffic congestion patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661